60037: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60037


Short Caption:DEJA VU SHOWGIRLS OF LV, LLC VS. NEV. DEP'T OF TAXATIONClassification:Civil Appeal - General - Other


Related Case(s):59752


Lower Court Case(s):Clark Co. - Eighth Judicial District - A533273Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:01/19/2012 / Schofield, PaulSP Status:Completed


Oral Argument:01/08/2014 at 10:30 AMOral Argument Location:Carson City


Submission Date:01/08/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantCrazy Horse Too Gentlemen's ClubWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantD. Westwood, Inc.William H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantDeja Vu ShowgirlsWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantDeja Vu Showgirls of Las Vegas, LLCWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantK-Kel, Inc.William H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantLittle DarlingsWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantLittle Darlings of Las Vegas, LLCWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantOlympus GardenWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantOlympus Garden, Inc.William H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantSapphireWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantScoresWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantSHAC, LLCWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantSpearmint Rhino Gentlemen's ClubWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantThe Power Company, Inc.William H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


AppellantTreasuresWilliam H. Brown
							(Lambrose Brown)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Brandon E. Roos
							(Greenberg Traurig, LLP/Las Vegas)
						Bradley J. Shafer
							(Shafer and Associates)
						


RespondentNevada Department of TaxationCatherine Cortez Masto
							(Attorney General/Carson City)
						Blake A. Doerr
							(Attorney General/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						


RespondentNevada Tax CommissionCatherine Cortez Masto
							(Attorney General/Carson City)
						Blake A. Doerr
							(Attorney General/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						


RespondentThe State of Nevada Board of ExaminersCatherine Cortez Masto
							(Attorney General/Carson City)
						Blake A. Doerr
							(Attorney General/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						



14-30949: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/12/2012Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


01/12/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-01250




01/12/2012Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.12-01252




01/12/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-01254




01/17/2012Filing FeeFiling Fee Paid. $250.00 from Law Offices of William H. Brown.  Check no. 1479.


01/19/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Paul H. Schofield.12-01919




02/01/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-03475




02/01/2012Notice/IncomingFiled Certification of Joint Docketing Statement.12-03476




02/01/2012Notice/OutgoingIssued Notice to Provide Proof of Service of Docketing Statement. Due date: 10 days.12-03478




02/01/2012Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge of Docketing Statement.12-03480




02/01/2012Notice/IncomingFiled Certificate of Mailing (Docketing Statement).12-03544




02/02/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled.12-03653




02/06/2012Notice/IncomingFiled Notice to Appear for Mandatory Settlement Conference.  April 17, 2012, at 10:00 a.m.  Nos. 59752/60037.12-03962




02/22/2012Order/ProceduralFiled Order.  To date, appellants have failed to comply with this court's notice.  Case appeal statement due:  10 days.12-05563




02/23/2012Notice of Appeal DocumentsFiled Case Appeal Statement.12-05759




02/23/2012Notice/IncomingFiled Certificate of Service of Docketing Statement Civil Appeals on Settlement Judge.12-05782




03/01/2012Notice/IncomingFiled Proof of Service Certificate of Service of Settlement Statement12-06617




04/02/2012Notice/IncomingFiled Amended Notice to Appear for Mandatory Settlement Conference.  April 18, 2012 at 1:00 p.m.  Nos. 59752/60037.12-10378




04/20/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.  Nos. 59752/60037.12-12747




09/05/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 10 days transcript request; 70 days opening brief and appendix. Fn3 [Upon completion of briefing, this appeal may be consolidated for purposes of disposition with the related appeal in Docket No. 59752.  If the parties believe these matters should be consolidated for all appellate purposes, they may file an appropriate stipulation or motion.]12-27997




09/26/2012Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.12-30382




10/05/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: July 31, 2008; November 13, 2008; December 11, 2008; January 15, 2009; February 12, 2009; April 2, 2009; April 16, 2009; June 17, 2009; November 13, 2009; June 30, 2010; August 12, 2010; August 24, 2010; December 9, 2010; December 28, 2010; January 13,2 011; February 10, 2011; March 15, 2011; June 24, 2011; August 16, 2011; August 23,2 011; November 8, 2011; November 10, 2011; November 18, 2011; December 16, 2011; June 8, 2012 and June 25, 2012.  To Court Reporter: Yvette Sison; Kristy Clark and Capitol Reporters.12-31470




10/09/2012TranscriptFiled Notice from Court Reporter. Michel Loomis stating that the requested transcripts were delivered.  Dates of transcripts: 06/25/12.12-31975




10/31/2012TranscriptFiled Notice from Court Reporter. Kristy Clark stating that the requested transcripts were delivered.  Dates of transcripts: December 9, 2011 and June 8, 2012.12-34452




11/07/2012TranscriptFiled Notice from Court Reporter. Yvette Sison stating that the requested transcripts were delivered.  Dates of transcripts: 07/31/08, 11/13/08, 12/09/10, 12/28/10 & 01/13/12.12-35185




11/07/2012MotionFiled Request for Extension of Time to File Opening Brief and Appendix.12-35213




12/03/2012MotionFiled Notice of Non-Opposition.12-37917




12/04/2012MotionFiled Motion to File Opening Brief and Appendix Prior to Court's Ruling on Appellants' Motion to Extend Deadline for Filing.12-38231




12/05/2012BriefReceived Opening Brief. (FILED PER ORDER 12/12/12)


12/05/2012AppendixReceived Appellant's Appendix, Vols. 1 through 9. (FILED PER ORDER 12/12/12)


12/12/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the opening brief and appendix, provisionally received in this court on December 5, 2012. Fn1[In light of this order, we deny as moot appellants' December 4, 2012, motion to file opening brief and appendix.]12-39058




12/12/2012BriefFiled Appellants' Opening Brief.12-39059




12/12/2012AppendixFiled Appellants Appendix, Volume 1.12-39060




12/12/2012AppendixFiled Appellants' Appendix, Volume 2.12-39061




12/12/2012AppendixFiled Appellants' Appendix, Volume 3.12-39062




12/12/2012AppendixFiled Appellants' Appendix, Volume 4.12-39063




12/12/2012AppendixFiled Appellants' Appendix, Volume 5.12-39069




12/12/2012AppendixFiled Appellants' Appendix, Volume 6.12-39070




12/12/2012AppendixFiled Appellants' Appendix, Volume 7.12-39071




12/12/2012AppendixFiled Appellants' Appendix, Volume 8.12-39072




12/12/2012AppendixFiled Appellants' Appendix, Volume 9.12-39073




12/13/2012MotionFiled Stipulated Motion to File Corrected Opening Brief and Appendix, and Mooting All Pending Motions.12-39304




12/19/2012Order/ProceduralFiled Order Granting Motion for Leave to File Corrected Opening Brief and Appendix. Appellants: Corrected Opening Brief and Appendix due: January 4, 2013.12-40169




01/03/2013MotionFiled Voluntary Dismissal of Appellant D.I. Food & Beverage, LLC.13-00214




01/03/2013BriefFiled Corrected Appellants' Opening Brief.13-00237




01/03/2013AppendixFiled Corrected Appellants' Appendix, Volume 1.13-00238




01/03/2013AppendixFiled Corrected Appellants' Appendix, Volume 2.13-00239




01/03/2013AppendixFiled Corrected Appellants' Appendix, Volume 3.13-00241




01/03/2013AppendixFiled Corrected Appellants' Appendix, Volume 4.13-00246




01/03/2013AppendixFiled Corrected Appellants' Appendix, Volume 5.13-00250




01/03/2013AppendixFiled Corrected Appellants' Appendix, Volume 6.13-00256




01/03/2013AppendixFiled Corrected Appellants' Appendix, Volume 7.13-00257




01/04/2013AppendixFiled Corrected Appellants' Appendix, Volume 8.13-00266




01/04/2013AppendixFiled Corrected Appellants' Appendix, Volume 9.13-00267




01/04/2013AppendixFiled Corrected Appellants' Appendix, Volume 10.13-00268




01/29/2013Order/ProceduralFiled Order Dismissing Appeal in Part. We dismiss this appeal as to D. I. Food & Beverage of Las Vegas, LLC, with the parties to bear their own costs and fees. The clerk of this court shall modify the caption to reflect this partial dismissal.13-03049




02/04/2013MotionFiled Stipulation for Extension of Time.13-03607




02/04/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: February 25, 2013)13-03609




02/22/2013MotionFiled Stipulation for Extension of Time. Answering Brief due March 4, 2013.13-05674




02/22/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: March 4, 2013)13-05677




03/05/2013BriefFiled Respondents' Answering Brief.13-06730




04/02/2013MotionFiled Stipulation To Extend Time-Appellant's Reply-NRAP 31(b)(2).13-09585




04/02/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief Due May 4, 2013.13-09591




05/06/2013BriefFiled Appellants' Reply Brief.13-13208




05/06/2013Case Status UpdateBriefing Completed/To Screening.


10/28/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-32229




11/05/2013Notice/IncomingFiled Notice to the Court Re: Oral Argument.13-33244




11/12/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Wednesday, January 8, 2014, at 10:30 a.m. in Carson City, for 30 minutes.13-33712




12/17/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-38249




01/08/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


09/18/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 73. EN BANC14-30949




10/13/2014RemittiturIssued Remittitur.14-33853




10/13/2014Case Status UpdateRemittitur Issued/Case Closed.


10/24/2014RemittiturFiled Remittitur. Received by District Court Clerk on October 17, 2014.14-33853